Citation Nr: 0118756	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  96-27 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for dermatisis of the 
hands and feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to May 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, wherein the veteran's claim for an increased 
evaluation for dermatitis was denied.

In October 1997, a hearing was held at the RO before C. W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991). 

This case was previous before the Board in April 1998, at 
which time it was remanded for further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected dermatitis is manifested 
by persistent itching and extensive lesions.


CONCLUSION OF LAW

The veteran's dermatitis is 30 percent disabling according to 
applicable schedular criteria.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.21, 4.71a, Diagnostic Code 7817 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran was seen on 
several occasions due to skin irritations on his hands and 
feet.  His diagnoses for this condition included 
neurodermatitis and athlete's foot.

In July 1984 the RO granted service connection for 
dyshydrosis and assigned a non-compensable evaluation.

In a February 1991 rating decision the diagnosis of his skin 
condition was changed to dermatitis that was characterized by 
exfoliation and the evaluation was increased to 10 percent 
disabling.

Treatment records from the Northampton VA Medical Center 
(VAMC) show that in January 1994 he had red blotchy areas on 
his hands and that areas of his skin were split.

The veteran requested an increased evaluation for his 
service-connected dermatitis in January 1995.

Private medical records dated in August 1995 report a history 
of intermittent rashes on his hands and feet that were worse 
in the summer.

A VA examination report dated in September 1995 shows he 
complained of occasional soreness of the fingers, especially 
with fissuring, and tenderness of the feet associated with 
uritcaria, which prevented him from standing.  On examination 
there were rare reddish papules on the fingers or the dorsum 
of the foot. 

In a statement dated in June 1996 the veteran indicated that 
his hands and feet continuously had open sores and that 
outbreaks varied from mild to severe.

Treatment records from the Northampton/Pittsfield VAMC dated 
from March 1996 to May 1998 show that in March 1996 he had 
hyperkerotic, dry skin with a broken area of skin on his 
right hand.  In June 1996 he had small calluses on the sides 
of his fingers, shallow ulcers, and redness.  

A consultation report from the Albany VAMC dated in August 
1996 show the veteran's hands and feet were erythematous had 
slight keratotic lesions in small patches.  

The Northampton/Pittsfield VAMC records also show that in 
October 1996 his rashes had not changed.  In May 1998 he had 
chronic rashes on both hands.

The veteran participated in a travel board hearing in October 
1997.  He testified that approximately 40 percent of the skin 
on his palms peeled, he had problems along the outside of his 
knuckles, and that the skin around the cuticles of his 
fingers peeled.  He testified that that there was no relieve 
and that it was quite painful.  He also had at all times at 
least some degree of open sores on his hands.  He stated that 
the skin on his feet was cracked and that when areas on the 
balls of his feet became severely cracked, his feet would 
swell when he stood. He testified that this was painful.

In July 2000 the veteran underwent a contract VA examination.  
On examination of his hands he had multiple red blisters at 
different stages of development, some of which had been 
scratched and showed lichenification.  There were areas of 
skin, especially in the creases that were hardened and 
cracked.  There were small red areas on the back of the 
fingers distally, especially at the areas in conjunction with 
the nail root.  No other similar lesions were found on the 
scalp, back, abdomen, lower extremities, or feet.  An 
addendum to the reports states his hands had multiple red 
papules of different sizes in the palms of his hands and on 
the sides of his fingers.  The medial and lateral aspects of 
the palms had no ulceration or active exudation, but there 
was a small crust covering the papules.  The creases in the 
hands had excessive keratinization with cracking, but no 
active oozing or bleeding.

Legal Analysis

As an initial matter, the Board is aware that a recent change 
in law brought about by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.

The veteran received a statement of the case (SOC) dated in 
April 1996 that informed the veteran of the relevant laws and 
regulations and what the medical evidence must show in order 
to be granted an increased evaluation for dermatitis.  

During the appeal process the veteran requested a travel 
board hearing and in October 1997 he participated in a 
hearing.

In April 1998 the Board remanded this case for further 
development.  The directives set forth in the decision 
required the RO to contact the veteran and request 
information regarding healthcare providers who had treated 
him for dermatitis and to schedule him for a VA examination.  
The RO complied and subsequently received additional medical 
records from VAMCs in Northampton/Pittsfield and Albany.  The 
RO also contracted a physician to conduct the examination and 
requested additional information to supplement the initial 
examination report.

In view of the action taken by the RO, it is clear that no 
additional assistance is required regarding the notification 
and duty to assist requirements.  Thus, having met the 
statutory requirements in the VCAA through the action taken 
by the RO, the Board may proceed with adjudicating the matter 
before it.

The veteran contends that his service-connected dermatitis is 
more disabling than reflected in his 10 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.  In addition, VA has a duty to 
acknowledge all regulations that are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating the veteran's request for an increased 
evaluation, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in VA's Schedule of ratings.

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2000).

The history of the veteran's dermatitis has been considered 
and the present level of disability is of primary concern 
when determining whether he is entitled to a rating higher 
than 19 percent.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The veteran is currently assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 7817, dermatitis 
exfoliativa, which contemplates exfoliation, exudation or 
itching, if it involves an exposed surface or extensive area.  
A 30 percent evaluation is warranted for constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  38 C.F.R. 
§ 4.71a, Diagnostic Code 7817 (2000).

All of the evidence of record has been considered and the 
veteran's service-connected dermatitis more nearly 
approximates the criteria of no more than 30 percent 
disabling according to applicable schedular.  On a number of 
occasions the veteran was found to have lesions on his hands.  
The most recent examination report dated in June 2000 
described them as "multiple blisters at different stages of 
development."  Moreover, the veteran complained of constant 
itching.  Objective medical findings also noted this in the 
June 2000 examination report in which the examiner stated 
that there was evidence of lichenification due to scratching.

A higher evaluation of 50 percent is not warranted because 
the evidence of record, particularly the June 2000 contracted 
VA examination report and addendum, shows that the veteran's 
skin disability was not manifested by ulceration or extensive 
exudation or crusting, and systemic or nervous manifestations 
nor was it exceptionally repugnant.  Although the addendum to 
the June 2000 examination report notes crusting and a 
treatment report dated in June 1996 indicates that he had 
shallow ulcers, these were isolated findings and suggest they 
do not occur with sufficient frequency or to the degree 
necessary to warrant a 50 percent evaluation.

In sum, after reviewing the record, it is concluded that with 
application of 38 C.F.R. § 4.71a, the extent of the veteran's 
dermatitis more nearly approximates the criteria required for 
a 30 percent evaluation.


ORDER

An increased evaluation, to 30 percent, for the veteran's 
service-connected dermatitis is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

